Citation Nr: 0514184	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for membraneous urethral stricture.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right femur fracture, with open reduction 
internal fixation right pelvic fracture and right hip 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1989.  This appeal originally came before the Board of 
Veterans' Appeals from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office.  The case was subsequently transferred to 
the Nashville, Tennessee, regional office (hereinafter, the 
RO).

The Board undertook development of the veteran's claim in 
October 2002 and April 2003.  In September 2003, the Board 
remanded the case for the RO to consider the evidence 
obtained pursuant to that development.  

Subsequently, a rating action in November 2004 continued the 
prior denials, and the case is again before the Board.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service-connected urethral stricture is 
productive of voiding dysfunction with a daytime voiding 
interval of no less than two hours and nocturia no more than 
three times a night; it does not require either the wearing 
of absorbent materials which must be changed two to four 
times per day, or catheterization. 

3.  The veteran's right femur, hip, and pelvis disability is 
manifested by pain and limitation of motion; neither 
nonunion, malunion, false joint, loose motion, flexion 
limited to less than 45 degrees, limitation of abduction to 
less than 15 degrees, or more than slight hip disability, is 
shown.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
urethral stricture have not been met.  38 U.S.C.A. §§ 1155,  
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7518 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
right femur fracture and right pelvic fracture, with right 
hip arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 
5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), the veteran was 
provided with specific information as to why his claims for 
increased initial evaluations were denied, and of the 
evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While notice could not 
be provided prior to the initial adjudication in July 1997 
that granted service connection for the claimed disabilities, 
notice was provided in February 2004, prior to the 
readjudication of the claims for increased initial 
evaluations in November 2004.  The claimant has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.  

The RO has obtained VA treatment records of the veteran, and 
he underwent VA examinations in June 1997, January 2000, 
February 2001, February 2003, May 2003, and November 2004.  
The veteran has not identified any outstanding records.

Accordingly, with respect to the veteran's claims on appeal, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Urethral Stricture

The veteran was injured in an automobile accident during 
service in September 1988, and he subsequently developed a 
urethral stricture.  Service connection for urethral 
stricture was granted by rating decision dated in July 1997, 
and an initial noncompensable evaluation was assigned from 
October 4, 1996.  The veteran disagreed with that initial 
evaluation.  A February 2002 rating decision increased the 
initial evaluation to 20 percent, also from October 4, 1996.  
The veteran continues to disagree with that evaluation.

(The Board notes that the veteran has also been granted 
service connection for erectile dysfunction as well as 
special monthly compensation for loss of use of a creative 
organ; the ratings of these disabilities are not currently on 
appeal and will not be addressed further in this decision.)

The veteran's service-connected urethral stricture is 
evaluated under Diagnostic Code 7518 as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7518 (2002).  Voiding 
dysfunction is rated under one of the three subcategories of 
urine leakage, urinary frequency, and obstructive voiding.  
See  38 C.F.R. § 4.115a (2004).  

The rating criteria for urine leakage specify that a 20 
percent rating is warranted where the condition requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent rating is warranted if 
the condition requires the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.  38 C.F.R. § 4.115a.

The rating criteria for urinary frequency specify that a 20 
percent rating is warranted where  there is a daytime voiding 
interval between one and two hours, or an awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted where the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

The rating criteria for obstructed voiding specify that a 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

On a VA examination in June 1997, the veteran reported that 
he was frequently incontinent.  The January 2000 VA 
examination noted he had yearly cystoscopies, was incontinent 
of urine at times, and had problems with post void dripping.  
On VA examination in February 2001, the veteran reported 
nocturia two to three times per night, occasional 
incontinence during the day, and frequency up to 12 times per 
day.  

A VA examination was conducted in May 2003.  The veteran 
reported that he had not required dilation "in some time 
now."  He stated that he would get up at least three time 
per night to empty his bladder.  He reported some symptoms of 
hesitancy and incomplete emptying.  The veteran stated that 
he noticed dribbling of urine if he coughed or bent over.  
Approximately 30 to 50 percent of the time wore a pad to soak 
up leakage; generally this was only worn when traveling or 
when he was likely to engage in activity that might lead to 
dribbling.  

The most recent VA examination was conducted in November 
2004.  The veteran reported stress incontinence when he 
coughed or bent over.  He did not do any self-
catheterizations, and he urinated three times per night.  The 
veteran did not use a diaper or any kind of absorbent 
material.  He voided approximately once every two hours, and 
had no urinary retention.  

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code 7518, and the Board concludes that an 
increased rating for the veteran's service-connected urethral 
stricture is not warranted.  

The medical evidence indicates that the veteran voids 
approximately 12 times per day, and three times during the 
night.  This is consistent with the current 20 percent 
evaluation, which contemplates daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night, and wearing of absorbent materials which 
must be changed less than two times per day.  There is no 
evidence that the veteran's urethral stricture required the 
wearing of absorbent materials which had to be changed two to 
four times per day, or catheterization.  The most recent VA 
examinations noted only occasional wearing of absorbent 
materials (May 2003) or no use of absorbent material 
(November 2004).  

Based on the foregoing, the Board concludes that the 
veteran's service connected urethral stricture disability 
does not more nearly approximate the criteria for an 
increased rating at any time since October 4, 1996.  See 
Fenderson, supra.

Right Femur Fracture and Right Pelvic Fracture, with Right 
Hip Arthritis

The veteran suffered injuries in an automobile accident 
during service in September 1988.  Service connection for 
fracture, right femur, open reduction internal fixation, was 
granted by rating decision dated in July 1997, and an initial 
10 percent evaluation was assigned from October 4, 1996.  The 
veteran disagreed with that initial evaluation.  A February 
2002 rating decision granted service connection for right 
pelvic fracture, and recharacterized the disability on appeal 
as right femur fracture and right pelvic fracture, with 
arthritis of the right hip; the 10 percent evaluation was 
continued.  The veteran continues to disagree with that 
evaluation.

On VA examination in June 1997, the veteran reported 
difficulty ambulating due to right thigh and hip pain.  On 
examination, the hip and knee joints were within normal 
limits.  No point tenderness or swelling was noted, and 
ranges of motion were within normal limits.  X-rays showed 
old healed fractures of the femur and the inferior ramus and 
superior pubic ramus.  There was metallic intramedullary 
fixation.  Position and alignment were essentially anatomic.

On VA examination in January 2000, the veteran reported pain 
and stiffness of the hip and leg with prolonged exertion and 
weather changes.  Examination showed right hip flexion to 100 
degrees and right hip abduction to 35 degrees.  

VA examination in February 2001 noted some tenderness of the 
hip area.  The veteran could flex at the pelvis joint to 120 
degrees before the pain would start; this was noted as 
normal.  When laying down, he could flex at the right hip 
joint around 95-120 degrees, but this was painful.  The pain 
was worse with external extension and external rotation at 
the hip joint on the right side.  X-rays showed midshaft 
femur fracture with rod and screws; mild varus orientation; 
bony callous formation over the osteochondroma at the place 
where the fracture occurred.  The examiner noted arthritis 
secondary to fracture; this could be seen by pain with 
exertion rather than at rest.

A VA examination was conducted in February 2003.  The 
examiner noted that the veteran did not use a cane or any 
assistive devices.  The veteran had 5/5 motor strength in his 
lower extremities, and his sensory examination was completely 
intact.  He had very mild irritability of the right hip with 
30 degrees of internal rotation.  Passive hip flexion was to 
115 degrees, and extension was to 30 degrees.  Active hip 
flexion was to 90 degrees, and extension was to 10 degrees.  
Active internal rotation was to 15 degrees; active external 
rotation was to 40 degrees.  The veteran did not experience 
any weakened movement, excess fatigability or incoordination 
of the hip joint.  Right knee had full range of motion 
without difficulty.  The examiner noted an impression of 
right posterior pelvic pain in the sacroiliac joint, status 
post pelvic ring injury; very mild right hip arthritis with 
minimal symptomatology associated truly with the hip joint; 
status post intermedullary nail of the right femur, doing 
well without difficulties.  The examiner stated that the 
posterior pelvic pain could significantly limit the veteran's 
functional ability during periods of time when he had 
increased pain or after periods of heavy use.  

On VA examination in November 2004, the examiner noted no 
pain about the hips.  There was no weakness in the lower 
extremities, and the veteran walked with a normal gait.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2004). 

Arthritis due to trauma will be rated as degenerative  
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be  
rated on the basis of limitation of motion under the  
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the  
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle  
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5253, a 10 percent disability 
evaluation is warranted where there is limitation of rotation 
with an inability to toe-out the affected leg more than 15 
degrees, or limitation of adduction such as to prevent the 
crossing of the veteran's legs.  Limitation of abduction with 
motion lost beyond 10 degrees warrants a 20 percent 
evaluation. 

A 10 percent evaluation is warranted where extension of the  
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where flexion of the thigh is limited to 45 
degrees, a 10 percent evaluation is warranted.  Limitation to 
30 degrees will be evaluated as 20 percent disabling, and 
limitation to 20 degrees will be evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 pertains to impairment of the femur.  
Where there is a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion, an 80 percent 
rating is warranted.  With nonunion, but without loose 
motion, and where weight bearing is preserved with the aid of  
a brace, a 60 percent rating is warranted.  Where there is a 
fracture of the surgical neck of the femur with a false 
joint, a 60 percent rating is warranted.  Malunion of the 
femur warrants a 30 percent rating if there is marked knee or 
hip disability, a 20 percent rating if there is moderate knee 
or hip disability or 10 percent rating if there is slight 
knee or hip disability.

Review of the record discloses that the veteran's right hip, 
femur, and pelvis disability is manifested primarily by pain, 
but the pain has not resulted in more limitation of motion 
than that contemplated by the assigned evaluation of 10 
percent.  As reported above, the evidence does not show 
limitation of flexion of the right hip to 30 degrees, 
limitation of abduction of the right thigh with motion lost 
beyond 10 degrees; a flail hip joint, or malunion of the 
femur with moderate knee or hip disability as contemplated by 
higher disabilities evaluations under Diagnostic Code 5250 to 
5255.  

While the February 2003 VA examiner noted that posterior 
pelvic pain could significantly limit the veteran's 
functional ability during periods of time when he had 
increased pain or after periods of heavy use, the same 
examiner specifically stated that the veteran did not 
experience any weakened movement, excess fatigability or 
incoordination of the hip joint.  The Board finds that even 
during such a flare-up, there is no indication that the 
veteran's loss of thigh motion would approach that necessary 
for a higher evaluation.  Moreover, as the examiner described 
"minimal symptomatology associated truly with the hip 
joint," there is no basis for a finding of more than minimal 
hip disability under Code 5255.  Additionally, the November 
2004 examination report indicated that the veteran's gait was 
normal, and he had no pain about the hips or weakness in the 
lower extremities.

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's right hip, femur and 
pelvis disability does not more nearly approximate the 
criteria for a higher evaluation than 10 percent at any time 
since October 4, 1996.  See Fenderson, supra.  




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


